DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 05/17/2022. In virtue of this communication, claim 18 has been canceled; claim 16 has been amended. Claims 1 – 17 and 29 are currently pending in the instant application.
Election/Restrictions
2.	Applicant’s election without traverse of claims 1 – 17, 19, and 29 and canceled claim 18 in the reply filed on 05/17/2022 is acknowledged.
Response to Argument
3.	In view of applicant’s amendment and arguments regarding objections to the drawing, they are hereby withdrawn. In view of applicant’s amendment and arguments regarding objections to specification, they are hereby withdrawn. In view of applicant’s amendment and arguments regarding 112 rejection, the 112 rejection is hereby withdrawn.
4.	Applicant's arguments filed on 05/17/2022 have been fully considered but they are not persuasive.
	In response to Applicant’s argument in the Remarks, pages 12 – 14 filed on 05/17/2022 that Cheng does not disclose receiving the second part of system information that includes the identifier information on the second frequency and determining that the second part of system information for the cell is necessary for determining the identifier information, determining that the second part of system information for the cell is absent in the transmitted on the first frequency, examiner respectfully disagrees. 
	Read the reference as follow:
	Cheng teaches a radio frequency band of the first SSB (e.g., the SSB from which the PCI reported by the UE was derived) was received in a synchronization raster, when the first SSB is off synchronization raster (i.e., the cell ID or the CGI not be derived from the SIB1), the serving base station instructs the UE to jump frequencies (e.g., switch frequencies) to obtain system information associated with the neighbor base station, thus the UE determine that when the first SSB is off synchronization raster, no indication to obtain system information and have to switch frequency, i.e., to second frequency in order to obtain system information. The UE derives the neighbor cell ID (e.g., the CGI associated with the original target neighbor cell, or the neighbor cell associated with the reported unknown PCI) from the system information. The UE identifies CGI associated with the neighbor cell by receiving SIB1 associated with the neighbor cell. Thus, the second part of system information (i.e., SIB1 associated with the neighbor cell) on the second frequency that includes the identifier information and which is necessary to determine CGI of the neighbor cell.
	Therefore, the Cheng reference teaches the argued limitation. As a result, the previous rejection is maintained.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 – 5, 7 – 10, 15 – 17, 19, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (hereinafter “Cheng”) (WO 2019/196906 A1).
Regarding claims 1, 3, and 19, Cheng discloses a method, in a wireless device (i.e., UE 115) operating in a wireless communications network (see Fig. 2, abstract for serving BS, neighbor BS in a wireless network, i.e., NR system), the method comprising: 
receiving configuration information indicating that the wireless device is to report identifier information (i.e., CGI) for a cell, the configuration information identifying a first frequency (see [0088] - [0090], [0098] for the UE receives a first synchronization signal block (SSB) in a radio frequency band of a first cell of a neighboring BS and report a PCI for the first cell to the serving BS, the serving BS identifies the radio frequency band and figures out the PCI is unknown then transmits an instruction for the UE to report a CGI of the neighbor cell, and see [0096] for a synchronization raster indicates frequency positions of the SSB, thus a first frequency);
acquiring a first part of system information for the cell on the first frequency, using the configuration information (see [0089], [0098] for the UE obtains system information associated with the first SSB associated with the neighbor cell, see [0043] for the MIB, thus a first part); 
determining that a second part of system information for the cell is not transmitted on the first frequency, the second part of system information for the cell being necessary for determining the identifier information (see [0098], [0101] for where the SSB is not associated with Remaining System Information ‘RMSI’, i.e., the cell ID not be derived from SIB1);
receiving the second part of system information, including the identifier information (i.e., CGI) (see [0090] for the serving BS instructs the UE switches frequency, see [0088], [0097], [0098] for when the SSB is not associated with RMSI, the UE receives an indication to find another SSB with RMSI including SIB1 for CGI reporting in the next synchronization raster); and 
reporting the identifier information for the cell to the wireless communications network (see [0088], [0090], [0101] for the UE report the CGI of the neighbor cell to the serving BS).
Cheng teaches in paragraph [0096] that a synchronization raster indicates frequency positions of the SSB and in paragraph [0098] that the UE receives an indication to find another SSB with RMSI for CGI reporting in the next synchronization raster. Specially, in paragraph [0090] Cheng teaches that the serving BS instructs the UE switches frequency. Thus, it is obviously for instruction to the UE find another SSB and switch frequency in order to receive CGI on the second frequency. The motivation would provide enhance reporting CGI for the neighbor cell.
Regarding claim 2, Cheng discloses wherein determining that the second part of system information for the cell is not transmitted on the first frequency comprises determining that a System Information Block type 1 (SIB 1) for the cell is not transmitted on the first frequency (see [0098], [0101] for the UE determines the SSB in first frequency is not associated with Remaining System Information ‘RMSI’, i.e., the cell ID not be derived from SIB1).
Regarding claim 4, Cheng discloses wherein the identifier information further comprises a tracking area code, TAC, or a public land mobile network, PLMN, identity list, or both (see [0093] for CGI including TAC and all available PLMN IDs of the neighbor cell).
Regarding claim 5, Cheng discloses wherein said receiving the second part of system information comprises receiving a cell- defining synchronization block, CD-SSB, that includes the identifier information (see [0088], [0090], [0097], [0098] for when the SSB is not associated with RMSI, the UE receives an indication to find another SSB with RMSI including SIB1 associated with the neighbor cell for CGI reporting in the next synchronization raster).
Regarding claim 7, Cheng discloses wherein the CD-SSB comprises a System Information Block type 1, SIB 1, and wherein the method comprises obtaining the identifier information using the SIB 1 (see [0088], [0097], [0098] for the UE receives an indication to find another SSB with RMSI including SIB1 for CGI reporting).
Regarding claim 8, Cheng discloses wherein said receiving the second part of system information for the cell is performed using a physical cell identifier, PCI, identical to that used for said receiving the first part of system information for the cell (see [0088],  [0093], [0098], and Fig. 16 for using the PCI unknown to find the CGI and update the neighbor list when the PCI is not on the neighbor list, thus the same PCI).
Regarding claim 9, Cheng discloses wherein said receiving the second part of system information for the cell is performed using a different physical cell identifier, PCI, from that used for said receiving the first part of system information for the cell, wherein the different PCI is derived by the wireless device according to a predetermined rule (see [0090], [0101] for when the UE has determined the SSB is off synchronization raster (thus predetermined rule for check whether the SSB is on synchronization raster or not), and see Fig. 17 for the UE switches frequency to obtain system information associated with a master cell which associated with the neighbor BS indicated by the received SSB associated with neighbor cell, thus different PID).
Regarding claim 10, Cheng discloses wherein the method further comprises: after determining that the second part of system information for the cell containing identifier information for the cell is not transmitted on the first frequency, sending a first report to the wireless communications network, the first report indicating that the second part of system information for the cell containing identifier information for the cell is not transmitted on the first frequency (see [0098], [0101] for where the SSB is not associated with Remaining System Information ‘RMSI’, i.e., the cell ID not be derived from SIB1, see [0049] for the CGI not broadcast in SIB1, the UE sends a first random access message to request CGI, and see blocks 1920 - 1930 of Fig. 19); and4In re: Icaro L. J. DA SILVAPCT Application No.: PCT/SE2019/050717 Filing Date: July 31, 2019after sending the first report, receiving additional configuration information indicating at least the second frequency (see [0088], [0097], [0098] for when the SSB is not associated with RMSI, the UE receives an indication to find another SSB with RMSI including SIB1 for CGI reporting in the next synchronization raster).
Regarding claim 15, Cheng discloses wherein the method comprises: responsive to said determining that the second part of system information for the cell is not transmitted on the first frequency, re-starting a timer that limits time spent searching for the identifier information for the cell (see [0090] and Fig. 19 for the UE determine a timing reference and request CGI from the neighbor cell).
Regarding claims 16, 17, and 29, Cheng discloses a method in a network node (i.e. a serving BS) operating in a wireless communications network (see Fig. 2, abstract for a wireless network, i.e., NR system), the method comprising: 
sending, to a wireless device (i.e. UE 115 in Figures), configuration information indicating that the wireless device is to report identifier information (i.e., CGI) for a cell (see [0088] - [0090], [0098] for the UE receives a first synchronization signal block (SSB) in a radio frequency band of a first cell of a neighboring BS and report a PCI for the first cell to the serving BS, the serving BS identifies the radio frequency band and figures out the PCI is unknown then transmits an instruction for the UE to report a CGI of the neighbor cell), the configuration information identifying a first frequency at which at least a first part of system information for the cell may be obtained (see [0096] for a synchronization raster indicates frequency positions of the SSB, thus a first frequency, see [0089], [0098] for the UE obtains system information associated with the first SSB associated with the neighbor cell, see [0043] for the MIB thus a first part); 
indicating, to the wireless device, that the wireless device is permitted to perform a search for a second part of system information, in the event that the second part of system information for the cell is not transmitted on the first frequency, the second part of system information for the cell being necessary for determining the identifier information (see [0098], [0101] for where the SSB is not associated with Remaining System Information ‘RMSI’, i.e., the cell ID not be derived from SIB1, see [0090] for the serving BS instructs the UE switches frequency, see [0088], [0097], [0098] for when the SSB is not associated with RMSI, the UE receives an indication to find another SSB with RMSI including SIB1 for CGI reporting in the next synchronization raster); and 
receiving, from the wireless device, the identifier information for the cell (see [0088], [0090], [0101] for the UE report the CGI of the neighbor cell to the serving BS).
Cheng teaches in paragraph [0096] that a synchronization raster indicates frequency positions of the SSB and in paragraph [0098] that the UE receives an indication to find another SSB with RMSI for CGI reporting in the next synchronization raster. Specially, in paragraph [0090] Cheng teaches that the serving BS instructs the UE switches frequency. Thus, it is obviously for instruction to the UE find another SSB and switch frequency in order to receive CGI on the second frequency. The motivation would provide enhance reporting CGI for the neighbor cell.
7.	Claims 6 and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (hereinafter “Cheng”) (WO 2019/196906 A1) as applied to claim 1 above, in view of R2-1809859 (Remaining issue for ANR).
Regarding claim 6, Cheng discloses wherein determining that the second part of system information for the cell is not transmitted on the first frequency comprises determining that the cell has an associated CD-SSB transmitted on the second frequency (see [0088], [0090], [0097], [0098] for when the SSB is not associated with RMSI, the UE receives an indication to find another SSB with RMSI including SIB1 associated with the neighbor cell for CGI reporting in the next synchronization raster, and see reject claim 1 for the second frequency).
Cheng does not disclose specifically that the second frequency being indicated in the first part of the system information.
In an analogous art, R2 discloses the second frequency being indicated in the first part of the system information (see 2.1 which discloses that if SIB1/RMSI is not broadcast, as MIB content provides information where cell defining SSB can be found, wherein the frequency is a frequency that can be derived by information of SSB offset and PDCCH configSIB1 in MIB).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Cheng, and have the second frequency being indicated in the first part of the system information thereby provides the UE to obtain the second frequency such that perform CGI reporting a neighbor cell, as discussed by R2 (see R2, 2.1). 
Regarding claim 12, Cheng does not disclose specifically that determining the second frequency from the first part of the system information for the cell.
In an analogous art, R2 discloses determining the second frequency from the first part of the system information for the cell (see 2.1 which discloses that if SIB1/RMSI is not broadcast, as MIB content provides information where cell defining SSB can be found, wherein the frequency is a frequency that can be derived by information of SSB offset and PDCCH configSIB1 in MIB).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Cheng, and have determining the second frequency from the first part of the system information for the cell thereby provides the UE to obtain the second frequency such that perform CGI reporting a neighbor cell, as discussed by R2 (see R2, 2.1). 
Regarding claim 13, Cheng in view of R2 disclose determining, from the first part of system information for the cell, a physical cell identifier, PCI, for said receiving the second part of system information for the cell (see Cheng, [0088], [0093], [0098], and Fig. 16 for using the PCI unknown to find the CGI).
Regarding claim 14, Cheng in view of R2 disclose deriving a physical cell identifier, PCI, for said receiving the second part of system information for the cell from a different PCI used for said receiving the first part of system information for the cell (see Cheng, [0090], [0101], Fig. 17 for the UE switches frequency to obtain system information associated with a master cell which associated with the neighbor BS indicated by the received SSB associated with neighbor cell, thus different PID).
Allowable Subject Matter
8.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645